           Case 1:19-cv-02673-VEC Document 91 Filed 12/08/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 12/8/2020
 -------------------------------------------------------------- X
 TERRON BELLE, WILLIAM RIOS, RICHARD :
 APPIAH, EDISON QUITO, BONACIO CRESPI, :
 JAMEEL LANG, LUIS RIOS,                                        :
 on behalf of themselves and others similarly                   :
 situated,                                                      :
                                                                :
                                              Plaintiffs,       : 19-CV-2673 (VEC)
                                                                :
                            -against-                           :     ORDER
                                                                :
 THE CITY OF NEW YORK,                                          :
 NEW YORK CITY POLICE OFFICERS                                  :
 “JOHN DOE” 1-50, in their individual and                       :
 official capacities,                                           :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 8, 2020, the Court received a call to chambers regarding a

discovery dispute;

       IT IS HEREBY ORDERED THAT the parties must appear for a teleconference with the

Court on December 8, 2020, at 4:00 p.m. The parties may dial-in using (888) 363-4749;

Conference Code: 3121171; Security Code: 2673.



SO ORDERED.
                                                      ________________________
Date: December 8, 2020                                   VALERIE CAPRONI
      New York, New York                               United States District Judge




                                        Page 1 of 1
